Name: Commission Regulation (EEC) No 1043/92 of 27 April 1992 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 92 Official Journal of the European Communities No L 110/49 COMMISSION REGULATION (EEC) No 1043/92 of 27 April 1992 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat arid goat ­ meat were fixed by Commission Regulation (EEC) No 456/92 (3), as amended by Regulation (EEC) No 766/92 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 456/92 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 163, 26. 6 . 1991 , p. 41 . O OJ No L 52, 27. 2 . 1992, p. 37. 4 OJ No L 83, 28. 3 . 1992, p. 22. Official Journal of the European Communities 28 . 4. 92No L 110/50 ANNEX to the Commission Regulation of 27 April 1992 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 18 from 4 to 10 May 1992 Week No 19 from 1 1 to 17 May 1992 Week No 20 from 18 to 24 May 1992 Week No 21 from 27 to 31 ay 1992 0204 30 00 199,998 197,043 192,265 187,495 0204 41 00 199,998 197,043 192,265 187,495 0204 42 10 139,999 137,930 134,586 131,247 0204 42 30 219,998 216,747 211,492 206,245 0204 42 50 259,997 256,156 249,945 243,744 0204 42 90 259,997 256,156 249,945 243,744 0204 43 00 363,996 358,618 349,922 341,241 0204 50 51 199,998 197,043 192,265 187,495 0204 50 53 139,999 137,930 134,586 131,247 0204 50 55 219,998 216,747 211,492 206,245 0204 50 59 259,997 256,156 249,945 243,744 0204 50 71 259,997 256,156 249,945 243,744 . 0204 50 79 363,996 358,618 349,922 341,241 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (:) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.